Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13 and 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 9-13, 12 and 1 of U.S. Patent No. 11,108,960. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention. Claim 1 of the instant application are anticipated in the limitations of claim 1 of the cited patent. The claims of the instant application are broader than those of cited patent ‘960 and merely omit certain limitations in the claims of the cited patent ‘960. Table below shows an example of claim 1 of instant application being anticipated by claim 1 of patent ‘960. 

1. A terminal device, comprising:

a first camera, wherein the first camera comprises a first motor, and wherein the first motor comprises at least one first Hall effect sensor; and

a second camera, wherein the second camera comprises a second motor,

wherein the second motor and the first motor are disposed in parallel, wherein the second motor comprises N second coils and N second magnets, wherein the N second coils are configured to levitate and support the N second magnets during power-on,

wherein N is a positive integer, and

wherein a distance between a first disposition location of the at least one first Hall effect sensor in the first motor and a second disposition location of the N second magnets in the second
motor is greater than or equal to a first preset distance.
1. A dual-camera device, comprising:

a first camera, wherein the first camera comprises a first motor, and wherein the first
motor comprises at least one first Hall effect sensor; and

a second camera, wherein the second camera comprises a second motor,

wherein the second motor and the first motor are disposed in parallel, wherein the second
motor comprises N second coils and N second magnets, wherein the N second coils are configured to levitate and support the N second magnets during power-on, 


 wherein N is a positive integer,
wherein N is a multiple of four, 
wherein a distance between a first disposition location of the at least one first Hall effect sensor in the first motor and a second disposition location of the N second magnets in the second motor is greater than or equal to a first preset distance, and wherein the first preset distance is less than or equal to a maximum distance achievable between internal components of the dual-camera device and is set to reduce magnetic interference between the first motor and the second motor.




Similarly claims 2-11, 13 and 14 are also anticipated by claims 2-4, 6, 7, 9-13, 12 and 1 respectively of patent 11,108,960. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachar et al. (US Patent # 10,015,384).
[Claim 1]
Bachar teaches a dual-camera device, comprising;
a first camera, wherein the first camera comprises a first motor (figure 2e, first VCM (voice coil motor) on the left side), and wherein the first motor comprises at least one first Hall effect sensor (206c, Hall sensor on the left , col. 5 line 55- col. 6 line 10); and
a second camera (figure 2e, Second VCM on the right side), wherein the second camera comprises a second motor , wherein the second motor and the first motor are disposed in parallel (figure 2e shows this), wherein the second motor comprises  N second coils and N second magnets (118b, 118c, 118d and 118g), wherein the N second coils (204b, 204c and 204d) are configured to levitate and support the N second magnets during power-on (col. 5 lines 55-58, in camera 200, a frame 120' is not fixed onto base 122 but is rather suspended on a suspension spring system comprising four springs 220a, 220b, 220c and 220d (FIG. 2B), wherein N is a positive integer, and wherein a distance between a first disposition location of the at least one first Hall effect sensor in the first motor and a second disposition location of the N second magnets in the second motor is greater than or equal to a first preset distance (distance between Hall effect sensor 206c in the left VCM and the 4 second magnets 118b, c, d, g is a preset distance. The claims do not recite any specifics about preset distance, so the distance between Hall effect sensor 206c in the left VCM and the 4 second magnets 118b, c, d, g is a preset distance).
Bachar fails to teach 4 coils. However Miller teaches the camera system of dual camera unit 600a-e includes coils 630a-638e of the first camera unit 602a-e and one or more coils 640a-648e of the second camera unit used to generate force usable in creating motion in one or more of the first camera unit 602a-e and the second camera unit 618a-d. Suspension wires 650c-652e and a covering can 654b-e are also shown.  In some embodiments, coil 636b-d and coil 646b-d are a single shared coil.  In some embodiments, shared magnet holder 608a-e is a pair of separate units articulated together (Paragraph 237, figures 6a and 6b). 
		Therefore taking the combined teachings of Bachar and Miller, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have 4 coils in order to generate magnetic fields usable in creating motion in both the first camera actuator and the second camera actuator without interference.
[Claim 2]
Bachar teaches wherein the first motor further comprises K first magnets and an autofocus (AF) coil, wherein the AF coil is in a ring shape (figure 1a, coils 110a and 110b are wound around the lens in a ring shape), wherein the K first magnets are disposed opposite to each other along an outer wall of the ring shape, wherein K is a positive integer (at least two coils and two magnets opposite to them in figure 2e, in the first camera are shown, namely 118a-118e and 204a and 204e).
[Claim 3]
Bachar teaches wherein the first motor further comprises M first coils and M first magnets (118a, 118e, 118f and 118g and 204a, 204e and 204f), wherein the M first coils are configured to levitate and support the M first magnets during the power-on (col. 5 lines 55-58, in camera 200, a frame 120' is not fixed onto base 122 but is rather suspended on a suspension spring system comprising four springs 220a, 220b, 220c and 220d (FIG. 2B), wherein M is a positive integer , wherein the second motor further comprises at least one second Hall effect sensor (206c), and wherein a distance between a third disposition location of the at least one second Hall effect sensor in the second motor and a fourth disposition location of the M first magnets in the first motor is greater than or equal to a second preset distance (distance between Hall effect sensor 206c in the right VCM and the 4 first magnets 118a, e, f, g is a preset distance. The claims do not recite any specifics about preset distance, so the distance between Hall effect sensor 206c in the right VCM and the 4 first magnets 118a, e, f, g is a preset distance). 
[Claim 4]
Bachar teaches wherein the first motor further comprises an autofocus (AF) coil, wherein the AF coil is in a ring shape (figure 1a, AF coils 110a and 110b are wound around the lens in a ring shape), and wherein the M first magnets are disposed pairwise opposite to each other around an outer wall of the ring shape (figure 2b teaches magnets and coils opposite to each other).
[Claim 7]
Bachar teaches wherein the second motor further comprises an autofocus (AF) coil, wherein the AF coil is in a ring shape (figure 1a, AF coils 110a and 110b are wound around the lens in a ring shape), and wherein the N second magnets are placed pairwise opposite to each other around an outer wall of the ring shape (figure 2b teaches magnets and coils opposite to each other).
Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed. The prior art fails to teach or suggest “wherein the first preset distance is based on a maximum distance between the first disposition location and the second disposition location, a size of internal space of the first motor and the second motor, measured data of the dual-camera device, or magnetic interference between the first motor and the second motor”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696